Case 8:19-cv-00449-CEH-JSS Document 267 Filed 02/08/21 Page 1 of 3 PageID 9691



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION
                      CASE NO.: 8:19-cv-00449-CEH-JSS

 WAHEED NELSON,

       Plaintiff,

 vs.

 BOB GAULTIERI, Official Capacity as
 Sheriff of Pinellas County, FLORIDA
 DEPARTMENT OF CORRECTIONS,
 CORIZON, LLC, MAXIM
 HEALTHCARE SERVICES, INC.,
 MATTHEW SWICK, M.D., ALL
 FLORIDA ORTHOPAEDIC
 ASSOCIATES, P.A., and WITCHNER
 BELIZAIRE, M.D.,

       Defendants.
                                          /

          DEFENDANT FLORIDA DEPARTMENT OF CORRECTIONS’
                 NOTICE OF COMPLETED DISCOVERY

       Defendant Florida Department of Corrections (“FDOC”) files its Notice of

 Completed Discovery as follows:

       On December 9, 2020, the Plaintiff sought to stay decisions on pending

 summary judgment motions [ECF #248], and the FDOC filed a clarification

 regarding the outstanding production of certain emails sought by the Plaintiff [ECF

 #253].
  Case 8:19-cv-00449-CEH-JSS Document 267 Filed 02/08/21 Page 2 of 3 PageID 9692



            This is to inform the Court that FDOC’s Supplemental Response to the

    Plaintiff’s Second Request for Production and emails were sent on January 26,

    2021.

                                                      By:        /s/ Gregg A. Toomey
                                                               Gregg A. Toomey
                                                               Florida Bar No. 159689

                                         CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 8th day of February, 2021, I electronically
    filed the foregoing with the Clerk of the Court by using the CM/ECF System,
    which will send a copy of the foregoing electronically to the following:

     Linda Bellomio Commons, Esq.                        James V. Cook, Esq.
     Attorneys for Plaintiff                             Attorneys for Plaintiff
     Law Offices of Linda Bellomio                       Law Office of James Cook
     Commons, P.A.                                       314 West Jefferson Street
     PO Box 340261                                       Tallahassee, FL 32301
     Tampa, FL 33694                                     Phone: 850.222.8080
     Phone: 352.610.4416                                 Fax: 850.561.0836
     Fax: 813.265.3010                                   Email: cookjv@gmail.com
     Email: lcommons@aol.com
     Commons.litigation@gmail.com
     Dmheiser1@gmail.com

     Jason Gordillo
     Attorneys for Defendant Gualtieri
     Pinellas County Sheriff General
     Counsel’s Office
     10750 Ulmerton Road
     Largo, FL 33778
     Phone: 727.582.6274
     Fax: 727.582.6459
     Email: jgordillo@pcsonet.com
     rreuss@psconet.com



The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          2
  Case 8:19-cv-00449-CEH-JSS Document 267 Filed 02/08/21 Page 3 of 3 PageID 9693



                                                         THE TOOMEY LAW FIRM LLC
                                                         Attorneys for Defendants Corizon,
                                                         FDOC and Belizaire
                                                         The Old Robb & Stucky Building
                                                         1625 Hendry Street, Suite 203
                                                         Fort Myers, FL 33901
                                                         Phone: 239.337.1630
                                                         Fax: 239-337.0307
                                                         Email: gat@thetoomeylawfirm.com,
                                                         alr@thetoomeylawfirm.com, and
                                                         hms@thetoomeylawfirm.com

                                                         By:       /s/ Gregg A. Toomey
                                                                 Gregg A. Toomey
                                                                 Florida Bar No. 159689




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          3
